Woods, J.,
delivered the opinion of the court.
It is too late now to call in question the title of the appellee to its roadbed and right of way. For forty years the railroad has been in undisturbed possession of the right of way, and asserting title in every way possible, almost. Henry and John Carter, the original owners of the land which the right of way traverses, have, in writing, solemnly recognized the right of way as belonging to appellee’s lessor.
That the roadbed and right of way was not assessable or .salable by the local authorities of Pike county is susceptible of jeady demonstration. Under the scheme of the code of 1880, *675§§ 597 to 606, inclusive, for the taxation of all railroad property, provision was made for valuing, assessing, and taxing railroads and all their property in a manner peculiar and totally distinct from that prescribed for all other property in the state, and under this scheme the local authorities had nothing to do with the assessment of taxes upon railroad property. By §§ 607, 608 of the same code, the railroad companies of the state were relieved from compliance with the said scheme for taxing railroad property, by payment of certain fixed sums as commutation taxes; but the proviso to § 607 declared that lands owned by railroad companies, and not used in operating the railroads, should be taxable as other property, and for all purposes. The appellee accepted this act of the legislature, and so signified its acceptance in formal writing to the proper state authority, and from the year of so accepting, the appellee paid, annually, into the state treasury, the full amount of its commutation tax required of it, up to and including the year 1890, that being the year in which the railroad is supposed to have been in default in the payment of its commutation and other taxes. Clearly, by the plain terms of §§ 607, 608, the local authorities had no power to assess and collect taxes on the property of the appellee used in operating its railroad, and so the appellants acquired no title to appellee’s roadbed and right of way in the southeast quarter of the southwest quarter of section 11, township 1, range 7, east, in Pike county.
As to the Carter gravel pit (as we shall call it for convenience) and the adjoining gravel pit of the appellee, it is equally clear to us that these, if not used by appellee in operating its railroad, were taxable by the local authorities. This view is supported by three considerations: 1. The proviso to § 607 declares that lands owned by railroad companies, and not used in operating its railroad, shall be taxable as other property, and for all purposes. 2. By an act approved March 12, 1884, (Laws, p. 29), this section of the code of 1880 was amended in these words: “ Lands owned by railroad companies, and not *676used in operating the railroads, shall be taxable as all other property, and for all purposes, any exemption in their charters to the contrary notwithstanding as to such lands; and said lands shall be listed by assessors, and taxes shall be collected by sheriffs and paid into the state and county treasuries. 3. And, conclusively, when, under §§ 607 and 608, the appellee accepted the provision for a commutation tax on all its property employed in operating its railroad, the former sections, from 597 to 606, inclusive, became ineffective, and the appellee', by the express terms of § 607, was exempted from the foregoing-sections of the code scheme for railroad taxation embraced in the sections from 597 to 606. The auditor, treasurer and secretary of state, who were constituted a state board of assessors for railroad taxation under the scheme of the code of 1880, ceased to exercise the functions of assessors, and the railroad company was released from the duty of filing with the auditor of public accounts a full schedule of all its property, real,- personal and mixed, wherever situated, with its value. It thus became the dtity of local assessors to list all lands of. this ap-pellee not used in operating its railroad, and of the local collector to collect all taxes due on such lands by the ordinary processes of law, and pay the same into the state and county treasuries according to their respective rights.
The only question remaining is one of fact. Was the Carter gravel pit “used” in 1890 in operating the railroad? The Carter gravel pit was used by the appellee — partly in operating its railroad and largely for purposes of sale and gain — -as very clearly appears from the evidence before us, and so these gravel pits were properly sold as delinquent for taxes by the local authorities of Pike county, and respondents acquired a valid tax title to them at the collector’s tax sale made March 2, 1891.
The offer to redeem was too late. The period of redemption was one year.

Reversed in part and affirmed in pond, and decree here in accordance with this opinion.